     Case: 1:18-cv-07990 Document #: 9 Filed: 12/28/18 Page 1 of 1 PageID #:33

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Vivek Shah
                          Plaintiff,
v.                                                 Case No.: 1:18−cv−07990
                                                   Honorable Gary Feinerman

                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, December 28, 2018:


        MINUTE entry before the Honorable Sharon Johnson Coleman: On further
consideration, and in light of the intervening holidays and ongoing partial government
shutdown, the previously entered response deadline is stricken. The government is to be
prepared to provide brief oral argument on the merits of the petitioner's emergency motion
at the hearing set for 1/3/2019. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
